Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 26 January 2021 has been entered. Prior to the Examiner’s Amendment below, claims 1, 5, and 8-19 are pending. Applicant's amendments have overcome the objection to claim 1 previously set forth in the Non-Final Office Action mailed 27 October 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Kristian Sullivan on 25 June 2021.
The application has been amended as follows: 
Amendments to the claims:

In claim 1, the following amendment has been made at the paragraph at lines 37-38 of the claim:
	the magazine frame is stationarily fixed relative to the runner frame such that the magazine frame plane is perpendicular to the cutting area plane (P1);

Claims 16-19 have been canceled. 
Response to Arguments
Applicant's arguments at pages 6-8 of the Remarks filed 26 January 2021 with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. In particular, the examiner is persuaded that Davis as modified fails to disclose that “the magazine frame is stationarily fixed relative to the runner frame such that the magazine frame is perpendicular to the cutting area plane (P1)” as now required by claim 1 because David teaches that its runner frame is movable relative to the magazine frame, such that the magazine frame is not “stationarily fixed” relative to the runner frame. Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 5, and 8-15 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 as amended herein includes the feature “the magazine frame is stationarily fixed relative to the runner frame such that the magazine frame is perpendicular to the cutting area plane (P1)”. As explained in the Response to Arguments section above, Davis, even as modified as set forth in the Non-Final Office Action mailed 27 October 2020, fails to disclose this feature because Davis, as modified, teaches a runner frame that is movable relative to a magazine frame, with the result being that the magazine frame is not “stationarily fixed” relative to the runner frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724